Citation Nr: 1020860	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected 
lumbosacral strain, with degenerative disease.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected 
lumbosacral strain, with degenerative disease.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected 
lumbosacral strain, with degenerative disease.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected 
lumbosacral strain, with degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2008 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for bilateral hip and knee disabilities 
claimed as secondary to service-connected lumbosacral strain 
with degenerative disease; and service connection for 
tinnitus.

The Veteran filed a timely Notice of Disagreement in which he 
expressed disagreement with the decision.  However, on the 
Veteran's Substantive Appeal (VA Form 9), submitted in 
September 2008, he failed to include the issue of service 
connection for tinnitus.  As such, that issue is no longer 
before the Board.

The Veteran testified at a hearing before the undersigned 
Veteran's Law Judge in February 2010.  A transcript of the 
hearing is of record.




FINDINGS OF FACT

1.  A right hip disability did not manifest during service or 
within one year of separation thereof, and is not 
etiologically related to the Veteran's service or his 
service-connected lumbar strain.

2.  A right knee disability did not manifest during service 
or within one year of separation thereof, and is not 
etiologically related to the Veteran's service or his 
service-connected lumbar strain.

3.  A left hip disability is etiologically related to the 
Veteran's service-connected lumbosacral strain with 
degenerative disease.

4.  A left knee disability is etiologically related to the 
Veteran's service-connected lumbosacral strain with 
degenerative disease.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service, did not result from service or a service-
connected disability, and may not be presumed related to 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  A right knee disability was not incurred in or aggravated 
by service, did not result from service or a service-
connected disability, and may not be presumed related to 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  A left hip disability is due to the Veteran's service-
connected lumbar strain, with degenerative disc disease.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310 (2009).

4.  A left knee disability is due to the Veteran's service-
connected lumbar strain, with degenerative disc disease.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court of Appeals for Veterans Claims has also held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

VA initially provided the Veteran with VCAA notice regarding 
service connection, including notice of the criteria for 
secondary service connection, in correspondence sent to the 
Veteran in June 2007, prior to the initial adjudication of 
his claim.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  This letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and private medical treatment 
records.  The Veteran was also afforded a VA examination in 
connection with his claims.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records reflect that the Veteran was 
treated for chronic complaints of low back pain, found to be 
secondary to spondylosis, L5 and degenerative disc disease 
L5/S1.  

Service records also reflect that Veteran complained of a 
painful left knee in February 1969, with a history of having 
run an inch-long thorn into the area immediately superior to 
his left knee two years prior.  He reported that only a small 
portion was removed at the time of injury.  On physical 
examination, there was a questionable palpable foreign body 
at the medial aspect of the superior pole of the patella.  
There was no swelling, effusion, or meniscal signs.  Range of 
motion was full and ligaments were stable.  Upon X-ray, no 
foreign body was seen.  The Veteran underwent exploratory 
surgery of the distal portion of the vastus medialis muscle 
and quadriceps tendon.  The inner aspect of the patellar was 
smooth with no evidence of chondromalacia.  Post-operatively, 
the Veteran still had some minor complaints of pain, similar 
to pre-operatively.  The discharge diagnosis was suspected 
foreign body, distal left thigh; not proven.

The Veteran is also shown to have struck his left knee on the 
corner of a table in March 1969.  While painful, on physical 
examination there was no effusion and range of motion was 
full.  The service treatment records show no complaints or 
diagnoses related to the right knee, or either hip.  The 
April 1971 separation examination indicated that the 
Veteran's lower extremities were normal.  

Post-service medical records reveal no diagnosis of arthritis 
of the hips or knees within one year after separation.  In a 
February 1976 statement, Dr. H reported that roentgenograms 
of the lumbosacral spine showed that the hips and pelvis were 
within normal limits.  An April 1994 statement of Dr. B 
indicated that the Veteran had a long standing history of 
arthritic processes in his hips.  He reported that x-rays 
showed degenerative joint disease of both hips.  He indicated 
that the diagnoses were degenerative arthritis in the neck, 
lumbar spine and hips bilaterally.  On VA examination in July 
1994, however, x-rays showed only some narrowing of the 
articular cartilage of the left hip.  The diagnoses were low 
back pain, early degenerative arthritis of the left hip, 
diabetes mellitus by history, rheumatoid arthritis by 
history, and gout by history.  

Degenerative joint disease in the bilateral knees was first 
noted in a November 2005 private treatment record from Dr. H.  
Additional private treatment records from Dr. H. show the 
Veteran reported a long history of knee and hip pain, with a 
history of a fall in 2001 that exacerbated the left hip pain.  
He underwent total left hip replacement in February 2006.  

The Veteran underwent a VA examination in January 2008.  His 
medical records were reviewed by the examining physician.  
The Veteran reported that his back problems caused arthritis 
in his hips and knees because his gait was uneven due to his 
back pain.  On physical examination, the Veteran displayed an 
antalgic gait.  The examiner opined that the current 
bilateral hip and knee conditions were not caused by or 
related to the service-connected lumbosacral strain with 
degenerative disease.  The rationale was that there was no 
data in the literature to support a claim that arthritis in 
one area of the body (i.e. the back) causes arthritis in 
other areas of the body (i.e. the knee and hips).  The 
examiner further explained that it was clear that the Veteran 
had documented conditions of severe arthritis of both the 
hips and knees and this was the cause of his bilateral hip 
and knee pain.  The examiner also noted that the private 
treatment records showed a history of a fall in 2001 onto a 
hardwood floor surface causing left hip and bilateral knee 
pain.  In conclusion, the examiner stated that there was no 
objective data to support the Veteran's claim that his 
service-connected spine condition was the cause of his 
bilateral hip and knee conditions.

In correspondence received in September 2008, the Veteran's 
private physician discussed the Veteran's difficulties with 
his lumbar spine condition, and indicated that the Veteran's 
lumbar spine symptoms affect his gait and station.  The 
physician stated that the Veteran has reported stiffness in 
his spine, and he has been observed to have a compensated 
gait.  In brief, this physician also noted that due to 
stiffness in the Veteran's lumbar spine, the Veteran has 
placed more stress on his left hip and bilateral knees during 
activities such as walking, bending, transferring, sitting 
and others.  In his medical opinion, the Veteran's lumbar 
strain has contributed to his degenerative joint disease in 
his left hip.

In correspondence received in March 2010, the Veteran's 
private physician again provided a discussion on the 
difficulties caused by the Veteran's lumbar spine condition.  
He noted that due to stiffness in the Veteran's lumbar spine, 
the Veteran has placed more stress on his right hip and 
bilateral knees during activities such as walking, bending, 
transferring, sitting and others.  In his medical opinion, 
the Veteran's lumbar strain had contributed to his 
degenerative joint disease of the left hip and left knee.  
Although the physician referred to the right hip in several 
places in the statement, his medical opinion again referred 
to the left hip being related to the service-connected 
disability, so it appears that references to the right hip 
were typographical errors.  

The Veteran testified at a hearing held in February 2010.  
During this hearing, he reported that his left knee had been 
treated during service and that he had experienced knee pain 
since then.  He also expressed his belief that his current 
bilateral knee and bilateral hip conditions were the result 
of strain caused by an altered gait, which manifested as a 
result of his back pain.  

Analysis

Although the Veteran has not contended that he incurred 
degenerative joint disease of the bilateral knees and hips 
directly in service, as a result of service, or during a 
presumptive period; the Board has considered whether there is 
evidence of such causation, and finds none.  As shown, there 
was no evidence of any chronic knee or hip disability, 
including degenerative joint disease, in service, or for many 
years thereafter.  The current evidentiary record contains no 
competent medical evidence of a direct relationship or nexus 
between the current degenerative joint disease in the 
bilateral hips and knees, and military service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  In addition, since 
degenerative joint disease of the bilateral hips and knees 
was not first manifested until many years after service, it 
may not be presumed to have manifested in service.  See 
38 C.F.R. § 3.307, 3.309.  

The Board has considered whether a VA examination is 
warranted with respect to the issue of direct service 
connection.  Pursuant to the Court's decision in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the first element to be 
addressed when determining whether a VA examination is 
required is whether there is competent evidence or a current 
disability.  The medical records indicate that the veteran 
has current disabilities.  The second element to be addressed 
is whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  The veteran has made 
no assertions that he was injured in service or had a disease 
relative to his right knee and right hip in service.  Nor do 
the service treatment records reflect any complaints or 
treatment for an injury or disease of the right hip and right 
knee.  The third element is whether the evidence indicates 
that a disability may be associated with service or another 
service-connected disability.  In this case, there is no 
evidence indicating that disabilities of the right hip and 
right knee may be related to service.  Accordingly, a VA 
examination is not required to address whether the 
disabilities of the right hip and right knee are related to 
service.  

There is no competent evidence in the claims file linking the 
Veteran's current right hip and right knee disabilities to 
his service-connected lumbar spine condition, on either a 
proximate causation or aggravation basis.  In that regard, 
the Board finds that the Veteran as a lay person is not 
competent to provide an etiological opinion with respect to 
whether conditions of the right hip and right knee are 
related to the service-connected lumbar spine disability.  
The VA examiner in 2008 found no basis for relating the 
(bilateral) knee and hip conditions to the service-connected 
lumbar strain.  This opinion was provided based upon review 
of the record, the Veteran's reported history, and a clinical 
examination.  The Veteran's statements in favor of his claim 
have been considered, however, the Board finds that the more 
probative medical evidence, the VA examiner's opinion,  
preponderates against finding that the Veteran's current 
right hip and right knee disorders are due to or aggravated 
by the Veteran's service-connected lumbar strain.  
Accordingly, entitlement to service connection for a right 
hip and right knee disorder is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In contrast, the record contains competent medical evidence 
of a causal relationship or nexus between the current 
degenerative joint disease in the left hip and left knee, and 
the service-connected lumbar strain disability.  In his 
September 2009 and March 2010 letters, the Veteran's private 
physician opined that the current left hip and left knee 
arthritis is directly related to the service-connected lumbar 
strain disability.   The Board finds that the physician's 
opinions to be competent.  The opinions are also considered 
probative evidence, as they were accompanied by rationales 
supporting the conclusions favorable to the Veteran's claim.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177 (180) (1995).  

The only medical opinion against a nexus between the left hip 
and left knee arthritis and the service-connected lumbar 
strain is the January 2008 opinion that was provided by the 
VA examiner.  Accordingly, the evidence is at least in 
equipoise as to whether service connection is in order.  The 
statutory provisions regarding resolution of reasonable doubt 
is applicable and a favorable outcome is warranted.  38 
U.S.C.A. § 5107(b).  The claims of service connection for a 
left hip and left knee disability, as secondary to service-
connected lumbar strain with degenerative arthritis, are 
granted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right hip disability, claimed as 
secondary to a service-connected lumbosacral strain, with 
degenerative disease, is denied.

Service connection for a right knee disability, claimed as 
secondary to a service-connected lumbosacral strain, with 
degenerative disease, is denied.

Service connection for a left hip disability, claimed as 
secondary to a service-connected lumbosacral strain, with 
degenerative disease, is granted.

Service connection for a left knee disability, claimed as 
secondary to a service-connected lumbosacral strain, with 
degenerative disease, is granted.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


